The above opinions as I understand them, leave the question presented by the first ground of the petition for rehearing unanswered, except as it was answered in the original opinion filed in this case, which answer the above opinion now holds, or appears to hold, was erroneous. Carefully read, I do not think there is any real conflict between the opinion (not the headnotes) in State ex rel. Everette v. Petteway and the original opinion in this case, but in order to clear up all doubts, I think rehearing should be granted on first ground of the petition.